Citation Nr: 9923893	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-24 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

REMAND

On the most recent VA audiology evaluation in August 1998, 
the veteran's pure tone thresholds in decibels were 
approximately as follows:

					FREQUENCY

1000
2000
3000
4000
Average
Left
65
65
85
95
78
Right
75
70
85
95
81

The veteran's word recognition performance was 86 percent in 
the right ear and 84 percent in the left.  However, the 
examiner noted that the speech recognition thresholds were 
not in agreement with the pure tone thresholds for either 
ear.  Otoacoustic emissions offered the strongest evidence of 
having normal or near normal hearing in the frequencies from 
2000 Hertz and below.  The examiner reported that the above 
quoted audiometric results were invalid and should not be 
used for adjudication purposes.  The examiner further 
reported that following a review of the veteran's claim file 
he discovered a February 1994 audiogram that probably 
reflects the veteran's true hearing threshold.  However, the 
February 1994 audiogram is in graph form and does not contain 
any interpretation of the test results obtained and recorded.  
Thus, an interpretation by a certified audiologist is 
required.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

The Board notes that during the course of the appeal, the 
rating criteria for evaluating hearing loss.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative judicial process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so. Marcoux v. Brown, 
9 Vet.App. 289 (1996); Karnas v. Derwinski, 1 Vet.App. 308 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Effective on June 10, 1999, under the new criteria, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (to be codified at 38 C.F.R. § 4.86).  This 
provision could have an impact on the evaluation of the 
veteran's hearing loss.

In view of the revised rating criteria, and difference in the 
results of recent hearing examinations, this case is REMANDED 
for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for hearing 
loss since August 1998.  After securing 
the necessary release, the RO should 
obtain these records.

2.  A certified audiologist should be 
requested to interpret the February 1994 
audiogram, and report the veteran's 
speech reception thresholds at 1000, 
2000, 3000, and 4000 Hertz.

3.  The RO should request that the 
veteran clarify whether he is willing to 
cooperate with a current audiology 
examination.  If the veteran expresses a 
willingness to cooperate, he should be 
afforded an opportunity for a VA 
audiology examination conducted in 
accordance with 64 Fed. Reg. 25206 (1999) 
(to be codified at 38 C.F.R. § 4.85).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should include the pertinent old 
and new criteria for evaluating hearing 
loss.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


